Citation Nr: 0934692	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-14 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right wrist 
disorder.

2.  Entitlement to service connection for a left wrist 
disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to a skin disorder.

5.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to a service-connected 
bilateral knee disorder.  

6.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to a service-connected 
bilateral knee disorder.  

7.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected 
bilateral knee disorder.  

8.  Entitlement to service connection for a right heel 
disorder, to include as secondary to a service-connected 
bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to July 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board will go ahead and decide the claims of service 
connection for right wrist, left wrist, skin, and acquired 
psychiatric disorders.  But the Board is remanding the claims 
of service connection on a direct and secondary basis for 
right ankle, left ankle, low back, and right heel disorders 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  




FINDINGS OF FACT

1.  There is insufficient evidence of any current, chronic 
right or left wrist disability.  

2.  There is no evidence of the Veteran's currently diagnosed 
skin disorder (urticaria) during service or for many years 
thereafter.  There is also probative medical evidence against 
a link between the Veteran's current urticaria disorder and 
the skin problems he experienced during his active military 
service.  

3.  The Veteran is not service-connected for a skin disorder; 
moreover, there is no competent evidence that a skin disorder 
causes or aggravates any acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a current right wrist disorder 
from disease or injury incurred or aggravated during his 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.  The Veteran does not have a current left wrist disorder 
from disease or injury incurred or aggravated during his 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

3.  No current skin disorder was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  Service connection for an acquired psychiatric disorder 
claimed to be secondary to a skin disorder on the basis of 
proximate cause or aggravation is not established.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regard to the right wrist, left wrist, skin, and 
acquired psychiatric disorder claims, review of the claims 
folder reveals compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by way of VCAA letters from the RO to the 
Veteran dated in January 2006 and October 2006.  Those 
letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing him about the information 
and evidence not of record that was necessary to substantiate 
his service connection claims; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

In addition, the October 2006 letter from the RO further 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
the content of VCAA notice.    

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board sees the RO did not provide the Veteran with 
all VCAA notice prior to the August 2006 adverse 
determination on appeal.  But in Pelegrini II, the U.S. Court 
of Appeals for Veterans Claims (Court) also clarified that in 
these situations VA does not have to vitiate that decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Id.  Rather, VA need only ensure 
the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claims, such that he is still provided proper due process.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication such as a SOC "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing the 
corrective October 2006 VCAA Dingess letter prior to 
readjudicating the case by way of the December 2006 SOC.  In 
essence, the timing defect in the notice has been rectified, 
such that there is no prejudicial error in the timing of VCAA 
notice.  Prickett, 20 Vet. App. at 376.  In addition, the 
Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of VCAA notice.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs).  In addition, the 
Veteran was afforded VA examinations with opinions to 
determine the etiology of his skin and psychiatric disorders.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
acknowledges no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's right 
and left wrist claims.  See id.  However, the standards of 
McLendon are not met in this case.  STRs are negative for 
complaint, treatment, or diagnosis of a right or left wrist 
disorder.  Further, there is neither medical evidence 
demonstrating that any current right or left wrist disorder 
is linked to service, nor sufficient evidence of continuity 
of symptomatology of any right or left wrist disorder since 
service.  As service and post-service medical records provide 
no basis to grant these claims, the Board finds no basis for 
a VA examination or medical opinion to be obtained.  

The Veteran has also submitted several personal and lay 
statements.  The Board sees that the RO attempted to secure 
private medical records for which the Veteran provided the 
required authorization.  However, the RO received a negative 
response to both inquiries in May 2006.  It is common 
practice for hospitals and physicians to retain medical 
records for as long as required by law and then to destroy 
them.  In this case, the Board is satisfied the RO has made 
reasonable efforts to obtain these private medical records.  
38 C.F.R. § 3.159(c).  No further efforts are required.  In 
summary, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

A disorder also may also be service connected if the evidence 
of record reveals the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show  
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases on the other 
hand are chronic, per se, such as arthritis or psychoses, and 
therefore will be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year after 
service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as too broad 
"too broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr, 21 Vet. App. at 310.  Although the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, it cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Right and Left Wrist 
Disorders

The Veteran contends that he has right and left wrist 
disorders related to his military occupational specialty 
(MOS) as a lifter / loader during service. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer, 3 Vet. App. at 225, the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

Having carefully examined all evidence of record in light of 
the applicable law, there is insufficient evidence of any 
current, chronic right or left wrist disability.  Brammer, 3 
Vet. App. at 225.  As such, service connection for a right 
and left wrist disability cannot be granted.  In this regard, 
no VA or private doctor has indicated that the Veteran has a 
current disability associated with a right or left wrist 
injury.  It is also significant that STRs are negative for 
any complaint, treatment, or diagnosis of a right or left 
wrist disorder.  The Veteran also has never alleged any 
specific in-service symptoms.  There is also no evidence of 
post-service treatment.  Although the Veteran has submitted a 
January 2006 lay statement from [redacted] attesting to painful 
wrists and difficulty carrying heavy objects, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In 
addition, the Board emphasizes although the Veteran is 
competent to state that he experiences right or left wrist 
pain, he is not competent to diagnose himself with specific 
right and left wrist disability requiring a medical diagnosis 
by a medical professional.  See 38 C.F.R. § 3.159(a)(1)-(2); 
Jandreau, 492 F.3d at 1377. 

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for right and left 
wrist disorders, so there is no reasonable doubt to resolve 
in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis - Service Connection for a Skin Disorder

The Veteran contends that he has experienced chronic symptoms 
of a skin disorder since service.  A January 2006 lay 
statement from [redacted] attests to the Veteran suffering from 
hives over his whole body and brown blotching on his back and 
arms during flare-ups.  She indicates these flare-ups are 
reactions to stress, dust, and dirt.   

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, 
an August 2006 VA skin examiner diagnosed the Veteran with 
urticaria (hives) with residual pigmentation, but with no 
current active lesions.  In addition, an August 2006 VA 
psychological examiner described his skin disorder as a 
"stress-related physiological response" that affected his 
skin.  Therefore, the evidence at the least clearly shows a 
current skin disorder.  

STRs dated from May 1978 to July 1981 document in-service 
treatment for scabies, acne vulgaris, folliculitis, pruritis, 
seborrheic dermatitis, and tinea versicolor.  Upon separation 
in June 1981, the Veteran reported recurrent skin problems.  
Notably however, during service, there is no diagnosis for 
urticaria (hives), which is his only currently diagnosed skin 
disorder of record.  

Moreover, post-service, the first evidence of skin problems 
is the aforementioned January 2006 lay statement from [redacted]
[redacted], which noted the Veteran has had skin problems for the 
past 12 years since she has known him.  The evidence as a 
whole does not show continuity of symptomatology of his 
urticaria since service.  38 C.F.R. § 3.303(b).  There simply 
is no current diagnosis for the particular skin problems the 
Veteran experienced during service.  

With regard to a nexus, the Veteran maintains in his April 
2007 Substantive Appeal that his in-service skin disorders 
were incorrectly diagnosed.  He asserts that his current 
urticaria (hives) disorder is in fact related to his military 
service.  Regardless, there is probative medical evidence 
against a finding of a nexus between the Veteran's current 
urticaria disorder and the skin problems he experienced 
during his period of active service.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, the August 2006 VA skin examiner opined that 
his current urticaria disorder is not caused by or the result 
of his in-service skin problems.  The examiner explained that 
urticaria is an allergic condition, but his in-service skin 
diagnoses are not related to allergies.  He added that the 
Veteran's current urticaria disorder is triggered by dust of 
dirt per the Veteran's reported history.  The examiner 
assessed that the urticaria disorder is "entirely different 
from his skin condition in service."  Overall, this opinion 
was thorough, supported by an explanation, based on a review 
of the claims folder, and supported by the evidence of 
record.  This competent and credible medical opinion is also 
found to outweigh the Veteran's subjective assertions 
regarding continuity of urticaria since service.  See 
generally Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).    

The Board emphasizes that although the Veteran is competent 
to report any skin symptoms he previously or currently has, 
he is not competent to render an opinion as to the medical 
etiology of his urticaria, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  In short, he 
is not competent to testify that what he experienced in 
service and since service is the same medical disorder he is 
currently diagnosed with.  Savage, 10 Vet. App. at 497-498.   

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a skin disorder, 
so there is no reasonable doubt to resolve in the Veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Governing Laws and Regulations for Secondary Service 
Connection

In addition, a disability can be service connected on a 
secondary basis if it is proximately due to or the result of 
a service-connected condition.  38 C.F.R. § 3.310(a).  
Moreover, secondary service connection may be established, as 
well, by any increase in severity (i.e., aggravation) of a 
nonservice-connected condition that is proximately due to or 
the result of a service-connected condition.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate a disorder with a service-
connected disability).   

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Board is aware of the recent change in 38 C.F.R. § 3.310, 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  Clearly, the new regulation is 
restrictive and the Board shall not give impermissibly 
retroactive effect to the new regulation in this case.  Since 
the Veteran's claim was pending in January 2006 before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which clearly favors the claimant.

Analysis - Secondary Service Connection for an Acquired 
Psychiatric Disorder

The Veteran contends that he has a "nervous" disorder 
secondary to his skin condition.  See January 2006 claim.  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009).  

In this respect, in the present case, the Veteran has not 
raised the issue of service connection for an acquired 
psychiatric disorder on a direct basis.  Moreover, there is 
no evidentiary support for service connection for an acquired 
psychiatric disorder on a direct basis.  In this regard, STRs 
are negative for any complaint, treatment, or diagnosis of an 
acquired psychiatric disorder.  Post-service, the first lay 
or medical evidence of any psychological complaints is from 
2006, approximately 25 years after discharge from service.  
There is also no lay or medical suggestion of a nexus between 
an acquired psychiatric disorder and his military service.  
Accordingly, the Board will only address the theory of 
secondary service connection when deciding the issue 
presented on appeal, as this is the only theory raised by the 
evidence of record.  Robinson, 557 F.3d at 1361.  

Turning to secondary service connection, the Veteran has no 
service-connected skin disability to which any acquired 
psychiatric disorder may be secondary.  See 38 C.F.R. § 
3.310(a), (b); Wallin, 11 Vet. App. at 512.  The Veteran's 
underlying claim of service connection for a skin disorder 
has already been denied, as discussed above.  

In addition, the Board finds there is simply no competent 
medical evidence demonstrating that a skin disorder caused or 
aggravated any current acquired psychiatric disorder.  Velez 
11 Vet. App. at 158.  In fact, the threshold criterion for 
service connection - on either a direct or secondary basis, 
is the existence of a current disability.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  In this regard, the 
August 2006 VA psychological examiner, after a thorough 
examination and testing of the Veteran, opined that the 
Veteran did not meet the diagnostic criteria for any formal 
mental disorder.  The examiner did describe that during times 
of stress the Veteran did experience a "stress-related 
physiological response" that affected his skin.  However, he 
ultimately concluded that the Veteran did not have any formal 
mental disorder caused by or the result of a skin condition.  
Overall, this opinion was uncontroverted, thorough, supported 
by an explanation, and based on a review of the claims 
folder.  There is no contrary medical opinion of record. 

Finally, neither the Veteran nor his representative, without 
evidence showing that he or she has medical training or 
expertise, is competent to offer a medical opinion as to the 
existence of a secondary relationship in this case.  See 38 
C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  

Accordingly, the preponderance of the evidence is against the 
Veteran's acquired psychiatric disorder claim on a secondary 
basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right wrist disorder is denied. 

Service connection for a left wrist disorder is denied.

Service connection for a skin disorder is denied.

Service connection for an acquired psychiatric disorder as 
secondary to a skin disorder is denied.

REMAND

However, before addressing the merits of the right ankle, 
left ankle, low back, and right heel disorder claims, the 
Board finds that additional development of the evidence is 
required.

First, a VCAA notice letter is required that addresses 
secondary service connection for right ankle, left ankle, low 
back, and right heel disorders on the premise that they are 
proximately due to, or chronically aggravated by his service-
connected bilateral knee disorder.  See 38 C.F.R. § 3.310 
(2008).  In this regard, the Board acknowledges that the 
January 2006 VCAA notice letter addressed secondary service 
connection for an acquired psychiatric disorder.  However, 
this letter did not address secondary service connection for 
the right ankle, left ankle, low back, and right heel claims 
on appeal.  In this vein, the Court has held that adequate 
notice for one set of claims may not be extrapolated to 
satisfy VCAA notice requirements for claims contained in 
another application or not addressed in the notice documents 
under review.  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  Therefore, a remand is required for the RO to issue 
another VCAA letter for these issues that is compliant with 
38 C.F.R. § 3.159(b)(1) and with all legal precedent.  

Second, the Veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of any 
current right ankle, left ankle, low back, and right heel 
disorders on the basis of in-service incurrence, and on the 
basis of being secondary to a service-connected bilateral 
knee disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Veteran originally contended he directly 
incurred these orthopedic disorders during service as the 
result of his MOS as a lifter / loader.  However, he and his 
representative have also asserted these disorders are 
secondary to his service-connected bilateral knee disorder, 
on the basis that his knee disorder has caused him to walk 
with an unnatural gait.  See April 2007 Substantive Appeal; 
August 2009 Informal Hearing Presentation.  Therefore, what 
is required here is for a VA examiner to address the various 
theories of etiology raised by the Veteran and the evidence 
of record.  In making this determination, as to his alleged 
left ankle disorder, the Board emphasizes the Veteran is 
already service-connected for a left heel calcaneal spur.  
See 38 C.F.R. § 4.14 (evaluation of the same disability or 
the same manifestations of disability under multiple 
diagnoses (i.e., pyramiding) is to be avoided).  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA letter 
notifying him and his representative of 
the type of evidence required to 
substantiate the claims for secondary 
service connection for right ankle, 
left ankle, low back, and right heel 
disorders on the premise that they 
proximately due to, or chronically 
aggravated by his service-connected 
bilateral knee disorder.  See 38 C.F.R. 
§ 3.310 (2008).  

2.	Then arrange for the Veteran to undergo 
the appropriate VA examination to 
determine the nature and etiology of 
any current right ankle, left ankle, 
low back, and right heel disorders.  
The Veteran is hereby advised that his 
failure to report for his scheduled VA 
examination, without good cause, may 
have adverse consequences for his 
claims.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The claims folder 
must be made available for review for 
the examination and the examination 
report must state whether such review 
was accomplished.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked 
to provide an opinion responding to the 
following questions:  

(A)	Does the Veteran currently have 
right ankle, left ankle, low 
back, or right heel disorders?  
In making this determination for 
his left ankle, please indicate 
if he has a left ankle disorder 
separate and distinct from his 
already service-connected left 
heel calcaneal spur.  

(B)	If has any of these current 
disorders, is it at least as 
likely as not (50 percent or 
more probable) that any 
current right ankle, left 
ankle, low back, or right 
heel disorder is directly 
related or attributable to 
his military service?  

(C)	Is it at least as likely as 
not (50 percent or more 
probable) that any current 
right ankle, left ankle, low 
back, or right heel disorder 
is proximately due to, or is 
permanently aggravated by his 
service-connected bilateral 
knee disorder?  

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.	Then review the Veteran's claims file 
and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no 
other notification or development 
action, in addition to those directed 
above, is required.  If further action 
is required, it should be undertaken 
prior to further claim adjudication.

4.	Then readjudicate the Veteran's claims 
for service connection for right ankle, 
left ankle, low back, and right heel 
disorders on a direct and secondary 
basis.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with 
a SSOC, and an appropriate period of 
time should be allowed for a response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


